COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  ROXANNA CERVANTES SEGOVIA,                      §
                                                                   No. 08-21-00008-CR
                    Appellant,                    §
                                                                     Appeal from the
  v.                                              §
                                                                   441st District Court
  THE STATE OF TEXAS,                             §
                                                                 of Midland County, Texas
                    Appellee.                     §
                                                                     (TC# CR51839)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF AUGUST, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.